Citation Nr: 0714214	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for an increased 
rating for her service-connected low back disability and for 
a total rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating is warranted for 
lumbosacral strain and that she is unable to work due to the 
severity of her service-connected disabilities.  Service 
connection is currently in effect for lumbosacral strain, 
evaluated as 40 percent disabling; and for depression, 
evaluated as 30 percent disabling.  The combined schedular 
evaluation is 60 percent.

The veteran was afforded a psychiatric examination by the VA 
in April 2006.  At that time, she related that she had just 
seen Dr. Parker, a psychiatrist in South Carolina, where she 
was living.  She stated that the psychiatrist had prescribed 
medication for a psychiatric disability.  



The Board also points out that during the hearing before the 
undersigned in February 2007, the veteran testified that she 
had been receiving treatment for her back condition at the VA 
medical center in Columbia, South Carolina.  The evidence 
indicates she moved to South Carolina in 2006.

Neither the treatment records from Dr. Parker, nor those 
pertaining to the back from the VA, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Additionally, a contemporaneous VA examination 
would also assist in deciding the claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her low back and 
psychiatric disabilities since 2003.  The 
RO should specifically request this 
information for the records of Dr. 
Parker.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  Additionally, VA 
treatment records from Columbia, South 
Carolina should be requested.

2.  The veteran should then be afforded 
VA orthopedic examination to determine 
the nature and extent of her lumbosacral 
strain.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

The examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  The examiner should 
also comment on the impact of the 
veteran's lumbosacral strain on 
employment.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



